DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment and a Request for Consideration under the After Final Consideration Pilot Program (AFCP 2.0) were received from the applicant on August 27, 2021.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The watercraft as claimed is not shown or suggested in the prior art because of the use of a watercraft that includes a hull with a bottom, a set of bow-to-stern cross members, and a set of side-to-side cross members, where both sets of cross members are affixed to an inner surface of said bottom, one set of said cross members is taller than the other set of cross members, and a passenger deck is attached to at least one of said taller set of cross members.
The prior art as disclosed by Stoner (US 4,214,332) shows the use of a boat hull having a bottom, a set of bow-to-stern cross members or longitudinal stringers, and a set of side-to-side cross members or transverse frames that are disposed above said longitudinal stringers, where a passenger deck is attached to braces that are attached to said transverse frames.  Moesly (US 3,503,358) discloses a boat hull with forward 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


August 31, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617